            Case 3:20-cv-00098-REP Document 11 Filed 02/14/20 Page 1 of 2 PageID# 327

                                       IN THE UNITED STATES DISTRICT COURT
                                       FOR THE EASTERN DISTRICT OF VIRGINIA

       APPLICATION TO QUALIFY AS A FOREIGN ATTORNEY UNDER LOCAL CIVIL RULE 83.1(D) AND LOCAL
                                              CRIMINAL RULE 57.4
                In Case Number     3:20cv98       , Case Name Steves and Sons, Inc. v. JELD-WEN, Inc.
                Party Represented by Applicant: Plaintiff, Steves and Sons, Inc.

To: The Honorable Judges of the United States District Court for the Eastern District of Virginia

                                                     PERSONAL STATEMENT

FULL NAME (no initials, please) Kyle Mach
Bar Identification Number 282090               State California
Firm Name Munger Tolles & Olson LLP
Firm Phone # 415/512-4000                   Direct Dial # 415/512-4044                           FAX # 415/644-6944
E-Mail Address kyle.mach@mto.com
Office Mailing Address 560 Mission Street, 27th Floor, San Francisco, CA 94105

Name(s) of federal court(s) in which I have been admitted SEE ATTACHED

I certify that the rules of the federal court in the district in which I maintain my office extend a similar pro hac vice admission
privilege to members of the bar of the Eastern District of Virginia.

I have not been reprimanded in any court nor has there been any action in any court pertaining to my conduct or fitness as a
member of the bar.

I hereby certify that, within ninety (90) days before the submission of this application, I have read the Local Rules of this Court
and that my knowledge of the Federal Rules of Civil Procedure, the Federal Rules of Criminal Procedure, and the Federal Rules of
Evidence is current.

I am       am not X a full-time employee of the United States of America, and,s' o re uest i/
                                                                                           exerpgtion from the admission fee.

                                                                                       (   plicant's Signature)

I, the undersigned, do certify that I am a member of the bar of this Court, not related to the applicant; that I know the applicant
personally, that the said applicant possesses all of the qualifications required for admission to the bar of this Court; that I have
examined the applicant's personal statement. I affirm that his/her personal and professional character and standing are good, and
petition the court to admit the applicant pro hac vice.


                                                    (Signature)                                                   (Date)
                                                    Lewis F. Powell III                                           18266
                                                             (Typed or Printed Name)                              (VA Bar Number)
Court Use Only:

Clerk's Fee Paid             or Exemption Granted

The motion for admission is GRANTED                    or DENIED




                          (Judge's Signature)                                                   (Date)
Case 3:20-cv-00098-REP Document 11 Filed 02/14/20 Page 2 of 2 PageID# 328




ADDENDUM TO APPLICATION TO QUALIFY AS A FOREIGN ATTORNEY UNDER
LOCAL CIVIL RULE 83.1(D) AND LOCAL CRIMINAL RULE 57.4


Names of federal courts in which 1 have been admitted:

United States Court of Appeals for the Ninth Circuit
United States District Court for the Northern District of California
United States District Court for the Eastern District of Michigan
United States District Court for the Southern District of New York
